UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7748


DARRYL WILLIAM COLEMAN,

                Petitioner - Appellant,

          v.

JUDY BRANDON, Administrator, Caswell Correctional Center,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.    Robert J. Conrad,
Jr., Chief District Judge. (5:11-cv-00131-RJC)


Submitted:   February 26, 2013            Decided:   March 22, 2013


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darryl William Coleman, Appellant Pro Se.       Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darryl William Coleman seeks to appeal the district

court’s    order     denying      relief    on    his   28    U.S.C.     § 2254    (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate       of   appealability.         28    U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial    showing         of    the   denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,       537    U.S.   322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Coleman has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3